 

MOMENTA PHARMACEUTICALS, INC.

675 WEST KENDALL STREET

T: 617.491.9700

F: 617.621.0431

 

CAMBRIDGE, MA 02142

WWW.MOMENTAPHARMA.COM

 

[g166801mai001.jpg][g166801mai002.gif]

July 18, 2006

Dr. Robert S. Langer, Jr.
98 Montvale Road
Newton, MA 02459

Re: Consulting Agreement — Amendment and Renewal

Dear Dr. Langer:

Reference is made to the Consulting Agreement dated July 23, 2001 between
Momenta Pharmaceuticals, Inc. (formerly Mimeon, Inc.) (“Momenta”), and you, as
extended and amended by the June 23, 2003, July 2, 2004 and August 8, 2005
letter agreements (collectively, the “Agreement”).  Capitalized terms used
herein and not otherwise defined shall have the meanings given such terms in the
Agreement.

1. The parties agree to amend the Agreement as follows:

Section 2 of the Agreement is hereby deleted in its entirety and replaced with
the following:

“2. Services.

2.1 Consultant shall provide technical and strategic consulting services in
connection with various Momenta programs as may be reasonably requested by the
Company from time to time.

2.2 Consultant hereby represents, warrants and agrees that Consultant has not
been, and during the term of the Agreement (including any renewal period), will
not be, debarred by the Food and Drug Administration from working in or
providing services to any pharmaceutical or biotechnology company under the
Federal Food, Drug, and Cosmetic Act, or under any other applicable law. 
Consultant shall immediately notify Momenta if it becomes aware of any such
circumstances during the term of this Agreement (including any renewal period),
and shall cease performing services under the Agreement until otherwise
instructed by Momenta.”

2. Pursuant to Section 1 of the Agreement, Company and Consultant hereby agree
to extend the term of the Agreement for one additional year, effective from July
23, 2006 through July 22, 2007 (the “Renewal Period”).

3. All other terms and conditions of the Agreement shall remain in full force
and effect during the Renewal Period.


--------------------------------------------------------------------------------




 

If the foregoing is in conformity with your understanding, please sign both
copies of this letter agreement and return one fully-executed original to Lisa
Carron Shmerling, VP, Legal Affairs.

Very truly yours,

 

 

 

 

/s/ Alan L. Crane

 

Alan L. Crane

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Agreed and accepted:

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert S. Langer Jr.

 

Print: Robert S. Langer, Jr.

 

 

 

 

Date: July 19, 2006

 

 


--------------------------------------------------------------------------------